DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed September 22, 2022. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the body having a first recess extending from the exterior upper surface must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 now recites a first recess extending from the exterior upper surface. Applicant points to Fig. 1. for support.  However, recess 104 are merely configured to receive the fluid containing receptacle and the recess 104 in Fig. 1 fails to show any electrically conductive portion extending from the exterior upper surface. Nor does this supported in the specification. This is considered new matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-25, and 27-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cofano (US 2018/0290143; hereinafter “Cofano”).
As to claim 1, Cofano teaches receptacle holder for supporting at least one fluid-containing receptacle, comprising: 
a body 100’ comprising: 
an electrically conductive portion 50’ defining an exterior upper surface of the body and a first recess 41’ extending from the exterior upper surface (see part of conductive portion 50’ extending from the upper surface of body 40’) and configured to receive a first fluid-containing receptacle 10 (see para [0067] et seq.), and 
an electrically non-conductive portion 70’ attached to the electrically conductive portion (see para [0067] et seq.); and 
an RFID transponder 62’ disposed on the electrically non-conductive portion of the body, and storing information about the receptacle holder (see Fig. 2 and para [0066] et seq.)
Note: The instant claims contain a large amount of functional language (ex: “for...”). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
As to claims 2 and 22, the recitation further comprising the first fluid-containing receptacle received within the first recess does not serve to limit the structure of the holder and therefore has not received patentable weight beyond a capability.
As to claims 3 and 23, Cofano teaches the electrically conductive portion further defines a second recess 41 configured to receive a second fluid- containing receptacle (see Fig. 3).
As to claims 4 and 25, as best understood, Cofano teaches the first recess and the second recess have similar (or same) dimensions.  The examiner considers them “the same” in that the recesses are cylindrical.
As to claim 6 and 17, Cofano teaches the first recess conforms to the shape of the first fluid-containing receptacle (see Fig. 5).
As to claims 7, 18-20 and 27, Cofano teaches the electrically non-conductive portion 70 defines a recess (see recessed portion 62 in Fig. 3) and the RFID transponder is disposed entirely within the recess defined by the electrically non-conductive portion (“one zone 62, for example, may be used for attaching a carrier identification label, e.g. a barcode or RFID tag, or for printing an identification marking directly on the surface”, see para [0066] et seq.)
As to claims 8, 9, and 28, note the RFID tag information as claimed does not depend on the structural imitations of the apparatus, and the claimed structural elements do not depend on the information on RFID tag.  Thus, the printed matter does not exploit, or interrelate with, the underlying structural elements and, therefore, is not functionally related to the apparatus.  The information pertains to the patentability of methods or processes of operating the apparatus, which are irrelevant to the apparatus claims at issue. See In re Paul J. Bryan (Fed Cir, 2008-1461, 3/31/2009).  Nevertheless, Cofano teaches the information about the receptacle holder comprises at least one of (a) a receptacle identifier, (b) a holder identifier, and (c) an identifier of a process to be performed using fluid contained in the first fluid-containing receptacle and indicates what process is to be performed using the fluid in the contained  (see para [0066] et seq.)
As to claims 10, 11, 29 and 30, Cofano teaches the electrically conductive portion 50 is a single unitary piece and the electrically non-conductive portion 70 is a single unitary piece (see Fig. 3).
As to claim 12, Cofano teaches the electrically non-conductive portion defines a channel (reads on recesses 52 or slits 57) that is (a) configured to receive a portion of the first fluid- containing receptacle 10, and (b) axially aligned with the first recess of the electrically conductive portion (see Fig. 3 and para [0064] et seq.)
As to claim 13, Cofano teaches the electrically non-conductive portion is fastened to the electrically conductive portion using at least one fastener (reads on the recitation that the cylindrical recesses 52 on the can further comprise slits 57 that can be complementary in shape to the intermediate ribs 47; see para [0064] et seq.), which would necessarily fasten these two portions 70 and 50 together.
As to claims 14, 15, 31, and 32, Cofano teaches a surface (reads on customizable zone 61, 62, 63, 64).  Again, note the “configured to receive a user-provided indicator of a process to be performed using fluid in the first fluid-containing receptacle” has been interpreted as an intended use and therefore has not been given patentable weight.  In addition, the examiner considers any of the customizable surfaces capable of being marked with any type of pen).
As to claim 16, Cofano teaches receptacle holder for supporting at least one fluid-containing receptacle, comprising: 
a body comprising: 
a body 100 comprising: 
an electrically non-conductive portion 70’ defining an upper section of a first recess 42’ configured to receive a first fluid-containing receptacle 10 (see para [0067] et seq.);
first electrically conductive portion 50’ disposed within the electrically non-conductive portion 70’ and defining a lower section (inside component 70’) of the first recess 42’ configured to receive a closed end portion of the first fluid containing receptacle (see Fig. 2), and 
a second electrically conductive portion 30 electrically coupled to the first electrically conductive portion, and configured to be electrically coupled to an electrical ground or voltage source separate from the receptacle holder (reads on electric drain 150; see Fig. 2 and para [0067]) ; and 
an RFID transponder 18 disposed on the electrically non-conductive portion (recess 62), and storing information about the receptacle holder (para [0066] et seq.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-25 and 27-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,345,946. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a receptacle holder for supporting at least one fluid-containing receptacle, comprising: a body comprising: an electrically conductive portion defining a first recess configured to receive a first fluid-containing receptacle, and an electrically non-conductive portion attached to the electrically conductive portion; and an RFID transponder disposed on the electrically non-conductive portion of the body, and storing information about the receptacle holder. The claims are not patentably distinct from each other because the instant application claims are generic to the patented claims.
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive. In response to applicant’s argument that Fig 1 of Cofano does not teach or suggest the electrically conductive portion, the examiner points to Fig. 2, which teaches the electrically conductive portion that defines an exterior of the upper surface of the body (that portion above the body 70’) and a first recess defined by the component 50’ which is clearly extending from the exterior upper surface.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. Kathryn Wright/Primary Examiner, Art Unit 1798